Appellant's motion again challenges the sufficiency of the *Page 193 
evidence, apparently on the ground that it is not certain whether he made the remark, "Let's kill him," referring to the constable. The facts have been re-examined. Appellant and everyone else present knew that pistols were being fired, which meant killing. We do not understand that appellant's guilt turns upon the question of putting in his mouth the remark quoted. Appellant was striking deceased on the head immediately after he had been shot and was acting with those doing the shooting.
The motion for rehearing is overruled.